 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10

11   ANTOINE P. LeBLANC,                      Case No. CV 16-03270-JLS (AFM)
12                       Plaintiff,
                                              ORDER ACCEPTING FINDINGS AND
13         v.
                                              RECOMMENDATIONS OF UNITED
14   D. TABAK, et al.,                        STATES MAGISTRATE JUDGE

15                       Defendants.
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
18   file and the Report and Recommendation of United States Magistrate Judge.
19   Further, the Court has engaged in a de novo review of those portions of the Report
20   to which objections have been made.
21         Petitioner’s objections are overruled for the reasons stated in the Report and
22   Recommendation. With regard to plaintiff’s contention that the Report and
23   Recommendation incorrectly states that he was outside of his cell when he pulled
24   the handcuffs from Officer Tabak’s hands (see R&R at 15, 19), the record shows
25   that plaintiff was inside the cell when this took place − as correctly stated in the
26   Undisputed Facts section of the Report and Recommendation (R&R at                6).
27   However, this distinction between outside and inside the cell is not material to the
28   Report and Recommendation’s conclusions (i) that Officer Tabak’s use of force
 1   was de minimis and was not a violation of the Eighth Amendment; and (ii) that
 2   Officer Tabak filed the RVR because plaintiff refused to obey orders to return to his
 3   cell and not because of retaliatory intent.
 4         With this clarification, IT THEREFORE IS ORDERED that (1) the Report
 5   and Recommendation of the Magistrate Judge is accepted and adopted; (2)
 6   defendant’s Motion for Summary Judgment is granted; and (3) judgment shall be
 7   entered in favor of defendant.
 8

 9   DATED: October 2, 2018
10

11                                           ____________________________________
12                                                   JOSEPHINE L. STATON
                                               UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28

                                                   2
